DETAILED ACTION

Claim Objections
Claim 9 is objected to because of the following informalities:  In line 3, the term “of propylene based polymers” is superfluous and may be deleted.  Moreover, the 2.16 kg weight refers to an externally applied weight used to determine melt flow.  

Claim 10 is objected to because of the following informalities:  In line 1, please replace “claim 1” with “claim 9”.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 4 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims are drawn to a catalyst composition defined by an aluminum to transition metal ratio.  It is unclear whether this ratio represents a mole ratio or weight ratio.  Based on these considerations, claims are deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.   


Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim is drawn to a process of coating an electrical component.  It is unclear how the coating of an electrical component further limits the process of the independent claim which is drawn to a process of polymerization of olefin(s).




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 7, 8, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (US 5,573,840).
Example 1 of Inoue et al. teaches a process of polymerizing propylene in the presence of a catalyst comprising di-n-propyldimethoxysilane resulting in the formation of polypropylene homopolymer having an ash content of 14 ppm and a titanium residuals of 0.2 ppm (200 ppb).  The catalyst is prepared from 2 mL of triethylaluminum and 60 mL of titanium tetrachloride, corresponding to an aluminum to transition metal ratio of 2/60 = 0.03.  Inventive polypropylene finds use as a capacitor film.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 5,573,840).  
The discussion of the disclosure of the prior art from the preceding paragraph is incorporated here by reference.   Inoue et al. is silent with respect to melt flow properties of inventive polypropylene and characterizes polypropylene by intrinsic viscosity.  However, in view of the fact that prior art polypropylene is prepared a process substantially similar to that described in claims, and in view of the fact that the polypropylene must be capable of being melt extruded for formation of film, reasonable basis exists to believe that inventive polypropylene exhibits a melt index within the broad and unexceptional range recited in instant claim.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 1, 3, 4, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Standaert et al. (US 2009/0312507).
Example 3 in Table 1 of Standaert et al. discloses a polypropylene homopolymer prepared from a catalyst comprising cyclohexylmethyl dimethoxysilane and having a Al/Ti ratio of 10.  The polypropylene homopolymer has a total ash content of 5.2 ppm (Al content is taken to be total ash content; see paragraph [0060]) and exhibits a melt index of 1.8 g/10 min.  


Allowable Subject Matter
Claims 2, 5, 6, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the cited references teaches the subject of claims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        February 2, 2022